Per Curiam.

Although the members of the court are not agreed as to whether the tendered regulation sought to be filed *452constitutes an increase in rates for electrical energy, there is no disagreement among the members of the court about its raising a question of fact.
The major area of disagreement among the members of the court concerns the tribunal in which that question of fact should be determined. Jurisdiction over matters pertaining to utility rates is, by statute, specifically reposed in the Public Utilities Commission. It is the opinion of the majority of the court that the commission should be allowed, in the first instance, to determine its own jurisdiction and questions of fact arising thereunder. The rights of all interested parties are amply protected by the remedy of appeal from an adverse ruling of the commission.
Therefore, the motions for the appointment of a special master commissioner are overruled, the motion to dismiss the mandamus action is sustained, and such action is dismissed.
Since the commission has jurisdiction over the controversy raised by the company’s application, the court, sua sponte, dismisses the prohibition action.

Cases dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Kerns and O’Neill, JJ., concur.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Herbert, J.